 

Exhibit 10.1
ANALOG DEVICES, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
1.
Purpose

The purpose of this Amended and Restated 2006 Stock Incentive Plan (the “Plan”)
of Analog Devices, Inc., a Massachusetts corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
align their interests with those of the Company’s stockholders. Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).
2.
Eligibility

All of the Company’s employees, officers and directors, as well as consultants
and advisors (as such terms are defined and interpreted for purposes of Form S-8
under the Securities Act of 1933, as amended (the “Securities Act”), or any
successor form (“Form S-8”)) are eligible to receive options, stock appreciation
rights, restricted stock, restricted stock units, performance awards and other
stock unit awards (each, an “Award”) under the Plan. Each person who receives an
Award under the Plan is deemed a “Participant”.
3.
Administration and Delegation

(a)    Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreement entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
(b)    Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
(c)    Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).
(d)    Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors may be granted and administered only by a Committee, all of the
members of which are independent directors as defined by Section 5605(a)(2) of
the NASDAQ Stock Market (“NASDAQ”) Marketplace Rules.

1



--------------------------------------------------------------------------------

 

4.
Stock Available for Awards

(a)    Number of Shares. Subject to adjustment under Section 11, Awards may be
made under the Plan for up to 34,000,000 shares of common stock, $.16 2/3 par
value per share, of the Company (the “Common Stock”). The 34,000,000 shares of
Common Stock available for issuance consist of (i) 15,000,000 shares of Common
Stock (the “Initial Shares”), which became available for issuance on March 14,
2006, the date the Company’s stockholders first approved the 2006 Stock
Incentive Plan (the “Initial Effective Date”) and (ii) 19,000,000 shares of
Common Stock (the “Additional Shares”), which became available for issuance on
March 12, 2014, the date the Company’s stockholders approved the Amended and
Restated Stock Incentive Plan (the “Amended Effective Date”)1. In addition,
subject to adjustment under Section 11, Awards may be made under the Plan with
respect to any shares that were subject to outstanding options under the 1998
Stock Option and 2001 Broad-Based Stock Option Plan (collectively, the “Prior
Plans”) as of January 23, 2006, the date of the initial adoption of the 2006
Stock Incentive Plan by the Board, but which shares are not issued under the
Prior Plans as a result, and to the extent, of the termination or expiration of
the applicable option prior to the exercise thereof. From and after the Initial
Effective Date, the Company issued no further options under the Prior Plans, and
such Prior Plans terminated, except to the extent they apply to options
outstanding under the Prior Plans as of the Initial Effective Date.
(b)    Counting of Shares. For purposes of counting the number of shares
available for the grant of Awards under the Plan and under the sublimits
contained in Section 4(c):
(1)    all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimits contained in Section 4(c); provided, however, that (i) SARs that
may be settled only in cash shall not be so counted and (ii) if the Company
grants an SAR in tandem with an Option for the same number of shares of Common
Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan;
(2)    if any Award (i) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or (ii) results in any Common Stock not being
issued (including as a result of an SAR that was settleable either in cash or in
stock actually being settled in cash), the unused Common Stock covered by such
Award shall again be available for the grant of Awards; provided, however, that
(x) in the case of Incentive Stock Options, the foregoing shall be subject to
any limitations under the Code, (y) in the case of the exercise of an SAR, the
number of shares counted against the shares available under the Plan and against
the sublimits contained in Section 4(c) shall be the full number of shares
subject to the SAR multiplied by the percentage of the SAR actually exercised,
regardless of the number of shares actually used to settle such SAR upon
exercise and (z) the shares covered by a Tandem SAR shall not again become
available for grant upon the expiration or termination of such Tandem SAR;
(3)    shares of Common Stock delivered (by actual delivery, attestation, or net
exercise) to the Company by a Participant to (i) purchase shares of Common Stock
upon the exercise of an Award or (ii) satisfy the minimum statutory tax
withholding obligations with respect to Options and SARs (including shares
retained from the Award creating the tax obligation) shall not be added back to
the number of shares available for the future grant of Awards (for the avoidance
of doubt, shares of Common Stock delivered (by actual delivery, attestation or
net exercise) to the Company by a Participant to satisfy the minimum statutory
tax withholding obligations with respect to Awards other than Options and SARs
(including shares retained from the Award creating the tax obligation) shall be
added back to the number of shares available for the future grant of Awards);
and










___________________________ 
1The Initial Shares were subject to share counting rules pursuant to which (1)
shares subject to Awards of Options and SARs counted against the limit as one
share for every one share subject to such Award and (2) shares subject to Awards
other than Options and SARs counted as three shares for every one share subject
to such Award. The Additional Shares, and any of the Initial Shares that are not
subject to an outstanding Award as of the Amended Effective Date, are counted as
one share for every one share subject to every type of Award granted on or after
the Amended Effective Date. To the extent that a share that was subject to an
Award that counted as one share is returned to the Plan pursuant to Section
4(b)(2), each applicable share reserve will be credited with one share. To the
extent that a share that was subject to an Award that counted as three shares is
returned to the Plan pursuant to Section 4(b)(2), each applicable share reserve
will be credited with three shares.

2



--------------------------------------------------------------------------------

 





(4)    shares of Common Stock repurchased by the Company on the open market
using the proceeds from the exercise of an Award shall not increase the number
of shares available for future grant of Awards.
(c)    Sub-limits.
(1)    Per-Participant Limits. Subject to adjustment under Section 11, the
maximum number of shares of Common Stock with respect to which Options and Stock
Appreciation Rights may be granted to any Participant under the Plan shall be
2,000,000 per fiscal year of the Company, and the maximum number of shares of
Common Stock with respect to which Restricted Stock Awards, Restricted Stock
Units and Other Stock Unit Awards may be granted to any Participant under the
Plan shall be 1,000,000 per fiscal year of the Company. For purposes of the
foregoing limit, the combination of an Option in tandem with a Stock
Appreciation Right shall be treated as a single Award. The per-Participant limit
described in this Section 4(c)(1) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”). For the avoidance of doubt, each
share subject to an Award shall be counted as one share for purposes of this
sublimit.
(2)    Limit on Awards to Directors. Subject to adjustment under Section 11, the
maximum number of shares with respect to which Awards may be granted to a
director who is not an employee of the Company at the time of grant shall be
50,000 per fiscal year of the Company. For the avoidance of doubt, each share
subject to an Award shall be counted as one share for purposes of this sublimit.
(d)    Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a) or any sublimits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.
5.
Stock Options

(a)    General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.
(b)    Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Analog Devices, Inc., any
of Analog Devices, Inc.’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 12(f), including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option. The maximum number of shares that may be issued upon exercise of
Incentive Stock Options under the Plan shall be 15,000,000, as adjusted pursuant
to Section 11.
(c)    Exercise Price. The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall be not less than 100% of the
Fair Market Value per share of Common Stock on the date the Option is granted.
For purposes of this Plan, “Fair Market Value” shall mean the fair market value
as determined by (or in a manner approved by) the Board.

3



--------------------------------------------------------------------------------

 

(d)    Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.
(e)    Exercise of Option. Options may be exercised by delivery to the Company,
or an agent of the Company, of a written notice of exercise signed by the proper
person or by any other form of notice (including electronic notice) approved by
the Board, together with payment in full as specified in Section 5(f) for the
number of shares for which the Option is exercised. Shares of Common Stock
subject to the Option will be delivered by the Company following exercise either
as soon as practicable.
(f)    Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
(1)    in cash or by check, payable to the order of the Company;
(2)    except as may otherwise be provided in the applicable option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
(3)    except as otherwise provided in the applicable option agreement, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their Fair Market Value, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
at least six months or such greater period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
(4)    if provided for in the applicable option agreement or approved by the
Company, in its sole discretion, by payment of such other lawful consideration
as the Board may determine; or
(5)    by any combination of the above permitted forms of payment.
(g)    Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 11): (1)
amend any outstanding Option granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding Option, (2) cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(d)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, or (4) take
any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the NASDAQ Stock Market.
(h)    No Reload Rights. No option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.
6.
Stock Appreciation Rights

(a)    General. The Board may grant Awards consisting of a Stock Appreciation
Right (“SAR”) entitling the holder, upon exercise, to receive an amount in
Common Stock or cash or a combination thereof (as specified by the Board in the
applicable Award agreement or otherwise) determined by reference to
appreciation, from and after the date of grant, in the fair market value of a
share of Common Stock. The date as of which such appreciation or other measure
is determined shall be the exercise date.
(b)    Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.
(1)    Tandem Awards. When Stock Appreciation Rights are expressly granted in
tandem with Options, (i) the Stock Appreciation Right will be exercisable only
at such time or times, and to the extent, that the related Option is exercisable
(except to the extent designated by the Board in connection with a
Reorganization

4



--------------------------------------------------------------------------------

 

Event or a Change in Control Event) and will be exercisable in accordance with
the procedure required for exercise of the related Option; (ii) the Stock
Appreciation Right will terminate and no longer be exercisable upon the
termination or exercise of the related Option, except to the extent designated
by the Board in connection with a Reorganization Event or a Change in Control
Event and except that a Stock Appreciation Right granted with respect to less
than the full number of shares covered by an Option will not be reduced until
the number of shares as to which the related Option has been exercised or has
terminated exceeds the number of shares not covered by the Stock Appreciation
Right; (iii) the Option will terminate and no longer be exercisable upon the
exercise of the related Stock Appreciation Right; and (iv) the Stock
Appreciation Right will be transferable only with the related Option.
(2)    Independent SARs. A Stock Appreciation Right not expressly granted in
tandem with an Option will become exercisable at such time or times, and on such
conditions, as the Board may specify in the SAR Award.
(c)    Grant Price. The Board shall establish the exercise or grant price of
each SAR and specify such price in the applicable Award agreement; provided,
however, that the exercise or grant price shall be not less than 100% of the
Fair Market Value per share of Common Stock on the date the SAR is granted.
(d)    Duration of SAR. Each SAR shall be exercisable at such times and subject
to such terms and conditions as the Board may specify in the applicable Award
agreement; provided, however, that no SAR will be granted for a term in excess
of 10 years.
(e)    Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company, or an agent of the Company, of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Board, together with any other documents required by the Board.
(f)    Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 11): (1)
amend any outstanding SAR granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding SAR, (2) cancel any outstanding stock appreciation right (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan (other than Awards granted pursuant to Section 4(d)) covering the same
or a different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
stock appreciation right, (3) cancel in exchange for a cash payment any
outstanding SAR with an exercise price per share above the then-current Fair
Market Value, or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the NASDAQ Stock Market.
7.
Restricted Stock

(a)    General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.
(b)    Terms and Conditions. Subject to Section 7(c), the Board shall determine
the terms and conditions of a Restricted Stock Award, including the conditions
for vesting and forfeiture and the issue price, if any.
(c)    Dividends. Participants holding shares of Restricted Stock will be
entitled to all dividends (whether paid in cash, stock or property) paid with
respect to such shares only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares
(“Accrued Dividends”). Each payment of Accrued Dividends shall be made no later
than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Stock with respect to which they were paid, unless otherwise provided by the
Board.
(d)    Stock Certificates. The Company may require that the stock certificates,
if any, issued in respect of a Restricted Stock Award shall be deposited in
escrow by the Participant, together with a stock power endorsed in blank, with
the Company (or its designee). At the expiration of the applicable restriction
periods, the Company (or such designee) shall deliver the certificates no longer
subject to such restrictions to the Participant or if the

5



--------------------------------------------------------------------------------

 

Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
“Designated Beneficiary” shall mean the Participant’s estate.
8.
Restricted Stock Units

(a)    General. The Board may grant Awards consisting of Restricted Stock Units.
“Restricted Stock Unit” means a fictional share of Common Stock granted to a
Participant and represented initially by a bookkeeping entry.
(b)    Terms and Conditions. Subject to Section 8(d), the Board shall determine
the terms and conditions of a Restricted Stock Unit, including the conditions
for vesting and forfeiture and issue price, if any. Upon the vesting of and/or
lapsing of any other restrictions with respect to each Restricted Stock Unit,
the Participant shall be entitled to receive from the Company such number of
shares of Common Stock or an amount of cash equal to the Fair Market Value of
such number of shares of Common Stock, as specified by the Board in the
applicable Award agreement or otherwise. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant.
(c)    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units.
(d)    Dividends. Unless otherwise provided by the Board, in its sole
discretion, a grant of Restricted Stock Units shall not entitle Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”). Dividend Equivalents, if any, may be
settled in cash and/or shares of Common Stock and must be subject to the same
restrictions on transfer and forfeitability as the Restricted Stock Units with
respect to which paid.
9.
Performance Awards

(a)    Grants. Restricted Stock Awards, Restricted Stock Units and other Awards
under the Plan may be made subject to the achievement of performance measures
pursuant to this Section 9 (“Performance Awards”).
(b)    Committee. Grants of Performance Awards to any Covered Employee intended
to qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m) of the Code. In the case of such Awards
granted to Covered Employees, references to the Board or to a Committee shall be
deemed to be references to such Committee or subcommittee. “Covered Employee”
shall mean any person who is a “covered employee” under Section 162(m)(3) of the
Code.
(c)    Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify in the applicable
Award agreement that the degree of granting, vesting and/or payout shall be
subject to the achievement of one or more objective performance measures
established by the Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following: (a)
net income, (b) earnings before or after discontinued operations, interest,
taxes, depreciation and/or amortization, (c) operating profit before or after
discontinued operations and/or taxes, (d) sales, (e) sales growth, (f) earnings
growth, (g) cash flow, free cash flow or cash position, (h) gross margins or
margin percentages, (i) stock price, (j) market share, (k) return on sales,
assets, equity or investment, (l) improvement of financial ratings, (m)
achievement of balance sheet or income statement objectives or (n) total
shareholder return, (o) product release schedules, (p) product shipment targets,
(q) customer satisfaction, (r) product design-in and/or design-win revenue
opportunities, or (s) new product innovation. Such measures may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated and may be determined on a total or
per share basis. Such performance measures may be adjusted to exclude any one or
more of (i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, (v) stock based compensation, and
(vi) charges for restructuring and rationalization programs. Such performance
measures: (i) may vary by Participant and may be different for different Awards;
(ii) may be particular to a Participant or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply

6



--------------------------------------------------------------------------------

 

with the requirements of, Section 162(m). Awards that are not intended to
qualify as Performance-Based Compensation may be based on these or such other
performance measures as the Board may determine.
(d)    Adjustments. Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant.
(e)    Dividends. Unless otherwise provided by the Board, in its sole
discretion, a grant of a Performance Award shall not entitle Participants with
the right to receive Dividend Equivalents. Dividend Equivalents, if any, may be
settled in cash and/or shares of Common Stock and must be subject to the same
restrictions on transfer and forfeitability as the Performance Award with
respect to which paid.
(f)    Other. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 9 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation.
10.
Other Stock Unit Awards

(a)    Grants. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock Unit Award, including any purchase price applicable thereto.
(b)    Dividends. Unless otherwise provided by the Board, in its sole
discretion, a grant of an Other Stock Unit Award shall not entitle Participants
with the right to receive Dividend Equivalents. Dividend Equivalents, if any,
may be settled in cash and/or shares of Common Stock and must be subject to the
same restrictions on transfer and forfeitability as the Other Stock Unit Award
with respect to which paid.
11.
Adjustments for Changes in Common Stock and Certain Other Events

(a)    Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the share
counting rules set forth in Section 4(b), (iii) the sublimits contained in
Section 4(c), (iv) the number and class of securities and exercise price per
share of each outstanding Option, (v) the share- and per-share provisions of
each Stock Appreciation Right, (vi) the repurchase price per share subject to
each outstanding Restricted Stock Award and Restricted Stock Unit and (vii) the
share- and per-share-related provisions of each outstanding Other Stock Unit
Award, shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent determined by the Board.
(b)    Reorganization and Change in Control Events.
(1)    Definitions.
(a)    A “Reorganization Event” shall mean:
(i)
any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

(ii)
any exchange of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange transaction; or

(iii)
any liquidation or dissolution of the Company.


7



--------------------------------------------------------------------------------

 

(b)    A “Change in Control Event” shall mean:
(i)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (ii) of this definition; or

(ii)
the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 30% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

(iii)
The liquidation or dissolution of the Company.

(c)    “Good Reason” shall mean any significant diminution in the Participant’s
title, authority, or responsibilities from and after such Reorganization Event
or Change in Control Event, as the case may be, or any reduction in the annual
cash compensation payable to the Participant from and after such Reorganization

8



--------------------------------------------------------------------------------

 

Event or Change in Control Event, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such
Reorganization Event or Change in Control Event.
(d)    “Cause” shall mean:
(i)
any willful failure by the Participant, which failure is not cured within 30
days of written notice to the Participant from the Company, to perform his or
her material responsibilities to the Company; or

(ii)
any willful misconduct by the Participant which affects the business reputation
of the Company.

(2)    Effect on Options.
(a)    Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that, notwithstanding
anything to the contrary in the Plan, if such Reorganization Event also
constitutes a Change in Control Event, except to the extent specifically
provided to the contrary in the instrument evidencing any Option or any other
agreement between a Participant and the Company (A) one-half of the number of
shares subject to the Option which were not already vested shall be exercisable
upon the occurrence of such Reorganization Event and, subject to (B) below, the
remaining one-half of such number of shares shall continue to become vested in
accordance with the original vesting schedule set forth in such option, with
one-half of the number of shares that would otherwise have become vested on each
subsequent vesting date in accordance with the original schedule becoming vested
on each subsequent vesting date and (B) such assumed or substituted options
shall become immediately exercisable in full if, on or prior to the first
anniversary of the date of the consummation of the Reorganization Event, the
Participant’s employment with the Company or the acquiring or succeeding
corporation is terminated for Good Reason by the Participant or is terminated
without Cause by the Company or the acquiring or succeeding corporation. For
purposes hereof, an Option shall be considered to be assumed if, following
consummation of the Reorganization Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in value (as
determined by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.
Notwithstanding the foregoing and anything to the contrary in the Plan, if the
acquiring or succeeding corporation (or an affiliate thereof) does not agree to
assume, or substitute for, such Options, or in the event of a liquidation or
dissolution of the Company, the Board shall, upon written notice to the
Participants, provide that all then unexercised Options will become exercisable
in full as of a specified time prior to the Reorganization Event and will
terminate immediately prior to the consummation of such Reorganization Event,
except to the extent exercised by the Participants before the consummation of
such Reorganization Event; provided, however, that in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Reorganization Event (the “Acquisition Price”),
then the Board may instead provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options.
(b)    Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent

9



--------------------------------------------------------------------------------

 

specifically provided to the contrary in the instrument evidencing any Option or
any other agreement between a Participant and the Company, and notwithstanding
anything to the contrary in the Plan, the vesting schedule of such Option shall
be accelerated in part so that one-half of the number of shares that would
otherwise have first become vested on any date after the date of the Change in
Control Event shall immediately become exercisable. The remaining one-half of
such number of shares shall continue to become vested in accordance with the
original vesting schedule set forth in such Option, with one-half of the number
of shares that would otherwise have become vested on each subsequent vesting
date in accordance with the original schedule becoming vested on each such
subsequent vesting date; provided, however, that each such Option shall be
immediately exercisable in full if, on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason by the Participant or is terminated without Cause by
the Company or the acquiring or succeeding corporation.
(3)    Effect on Restricted Stock Awards.
(a)    Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
the repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to such Restricted Stock
Award.
(b)    Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, and notwithstanding anything to the contrary in the
Plan, the vesting schedule of all Restricted Stock Awards shall be accelerated
in part so that one-half of the number of shares that would otherwise have first
become free from conditions or restrictions on any date after the date of the
Change in Control Event shall immediately become free from conditions or
restrictions. Subject to the following sentence, the remaining one-half of such
number of shares shall continue to become free from conditions or restrictions
in accordance with the original schedule set forth in such Award, with one-half
of the number of shares that would otherwise have become free from conditions or
restrictions on each subsequent vesting date in accordance with the original
schedule becoming free from conditions or restrictions on each subsequent
vesting date. In addition, each such Award shall immediately become free from
all conditions or restrictions if, on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason by the Participant or is terminated without Cause by
the Company or the acquiring or succeeding corporation.
(4)    Effect on Restricted Stock Unit Awards.
(a)    Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event constitutes a Change in Control Event), the
Board shall provide that all outstanding Restricted Stock Unit Awards shall be
assumed, or an equivalent award providing for Restricted Stock Units shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided that, notwithstanding anything to the contrary in the Plan,
if such Reorganization Event also constitutes both a Change in Control Event and
a “change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i), except to the extent specifically provided to the contrary in
the instrument evidencing any Award or any other agreement between the
Participant and the Company, (A) one-half of the number of Restricted Stock
Units that vest after the Reorganization Event shall immediately vest in full as
of the consummation of the Reorganization Event and, subject to (B) below, the
remaining one-half of the number of unvested Restricted Stock Units shall
continue to vest in accordance with the original schedule set forth in such
Restricted Stock Unit Award, with one-half of the number of Restricted Stock
Units that would otherwise have become vested on each subsequent vesting date in
accordance with the original schedule becoming vested on each subsequent vesting
date and (B) such assumed or substituted Restricted Stock Unit award shall
immediately become vested in full if, on or prior to the first anniversary of
the date of the consummation of the Reorganization Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason (as defined in Section 11(b)(4)(c) below) by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation. For purposes hereof, a Restricted Stock Unit Award shall
be considered to be assumed if, following consummation of the Reorganization
Event, the Restricted Stock Unit Award confers the right to receive upon vesting
and conversion for each Restricted Stock Unit immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event

10



--------------------------------------------------------------------------------

 

by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) (or if holders of Common Stock were offered a choice of consideration
and the type of consideration chosen by the holders of a majority of the
outstanding shares of Common Stock was not common stock of the acquiring or
succeeding corporation), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
vesting and conversion of Restricted Stock Units to consist solely of common
stock of the acquiring or succeeding corporation (or an affiliate thereof)
equivalent in value (as determined by the Board of Directors) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.
Notwithstanding the foregoing and anything to the contrary in the Plan, if the
acquiring or succeeding corporation (or an affiliate thereof) does not agree to
assume, or substitute for, a Restricted Stock Unit Award, or in the event of a
liquidation or dissolution of the Company, the Board of Directors shall, upon
written notice to the Participant, (A) provide that all then unvested Restricted
Stock Units that are exempt from Section 409A will vest in full as of
immediately prior to the Reorganization Event; provided, however, that in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board of Directors may instead provide that all such unvested
Restricted Stock Units shall terminate upon consummation of such Reorganization
Event and that the Participant shall receive, in exchange therefor, a cash
payment equal to the amount equal to the Acquisition Price multiplied by the
number of shares of Common Stock issuable under such unvested Restricted Stock
Units; and (B) provide that all then unvested Restricted Stock Units that are
not exempt from Section 409A shall be treated in the same manner Restricted
Stock Units subject to clause (A) if such Reorganization Event also is a “change
in control event” as described in Treasury Regulation Section 1.409A-3(i)(5(i)
and if not, shall be terminated as of the Reorganization Event without any
payment for the unvested Restricted Stock Units.
(b)    Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that also is a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) that does
not constitute a Reorganization Event, except to the extent specifically
provided to the contrary in the instrument evidencing any award or any other
agreement between the Participant and the Company, (A) one-half of the number of
Restricted Stock Units that vest after the Change in Control Event shall
immediately vest in full as of the consummation of the Change in Control Event
and be converted and delivered to the Participant and, subject to (B) below, the
remaining one-half of the number of unvested Restricted Stock Units shall
continue to vest in accordance with the original schedule set forth in such
Restricted Stock Unit Award, with one-half of the number of Restricted Stock
Units that would otherwise have become vested on each subsequent vesting date in
accordance with the original schedule becoming vested on each subsequent vesting
date and (B) such Restricted Stock Unit Award shall immediately become vested in
full if, on or prior to the first anniversary of the date of the consummation of
the Change in Control Event, the Participant’s employment with the Company is
terminated for Good Reason (as defined in Section 11(b)(4)(c) below) by the
Participant or is terminated without Cause by the Company.
(c)    Definition of Good Reason for the purposes this Section 11(b)(4) of the
Plan.
(i)
For any Restricted Stock Unit Awards granted on or before December 10, 2009,
“Good Reason” shall mean good reason as defined in Section 11(b)(1)(c) of the
Plan.

(ii)
For any Restricted Stock Unit Awards granted after December 10, 2009, “Good
Reason” shall mean any significant diminution in the Participant’s title,
authority, or responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any material reduction in the
annual cash compensation payable to the Participant from and after such
Reorganization Event or Change in Control Event, as the case may be, or the
relocation of the place of business at which the Participant is principally
located to a location that is greater than 50 miles from its location
immediately prior to such Reorganization Event or Change in Control Event.
Notwithstanding the occurrence of any such event or circumstance, such
occurrence


11



--------------------------------------------------------------------------------

 

shall not be deemed to constitute Good Reason unless (x) the Participant gives
the Company notice of termination no more than 90 days after the initial
existence of such event or circumstance, (y) such event or circumstance has not
been fully corrected by the Company within 30 days of the Company’s receipt of
such notice and (z) the Participant’s termination occurs within 60 days
following the Company’s receipt of such notice.
(5)    Effect on Stock Appreciation Rights and Other Stock Unit Awards. The
Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR or Other Stock Unit
Award.
12.
General Provisions Applicable to Awards

(a)    Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or family partnership established solely for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a Form
S-8 for the registration of the sale of the Common Stock subject to such Award
under the Securities Act of 1933, as amended; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.
(b)    Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan. In the event of
any conflict between the terms of any Award agreement and this Plan, this Plan
shall govern and control.
(c)    Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
(d)    Termination of Status. The Board shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
(e)    Withholding. The Participant must satisfy all applicable federal, state,
local, foreign or other income, employment, payroll or social tax withholding
obligations before the Company will deliver cash, stock certificates or
otherwise recognize ownership of Common Stock under an Award. The Company may
decide to satisfy the tax withholding obligations by deducting or withholding
from salary, wages or any payment of any kind otherwise due to a Participant
(including proceeds from the sale of shares obtained upon exercise, vesting or
release from forfeiture of an Award). If the Company elects not to or cannot
withhold from other compensation, the Participant must pay the Company the full
amount, if any, required for withholding or have a broker tender to the Company
cash equal to the withholding obligations. Payment of withholding obligations is
due before the Company will issue any shares on exercise, vesting or release
from forfeiture of an Award or at the same time as payment of the exercise or
purchase price, unless the Company determines otherwise. If provided for in an
Award or approved by the Board in its sole discretion, a Participant may satisfy
the minimum statutory tax withholding obligations in whole or in part by
delivery (either by actual delivery or attestation) of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value; provided, however, except as otherwise provided by the
Board, that the total tax withholding where stock is being used to satisfy such
tax obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal, state,
local or foreign or other tax purposes, including employment, payroll or social
taxes, that are applicable to such supplemental taxable income); and provided,
further, however, that except with respect to shares retained from the Award
creating the tax obligation, such shares of Common Stock, if acquired

12



--------------------------------------------------------------------------------

 

directly from the Company, must have been owned by the Participant for at least
six months or such greater period, if any, as may be established by the Board in
its discretion. Shares used to satisfy the minimum statutory tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.
(f)    Amendment of Award. Except as set forth in Sections 5(g) and 6(f), the
Board may amend, modify or terminate any outstanding Award, including but not
limited to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option; provided that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.
(g)    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
(h)    Acceleration. Notwithstanding anything to the contrary in the Plan, the
Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
13.
Miscellaneous

(a)    No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
(b)    No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
(c)    Effective Date and Term of Plan. The 2006 Stock Incentive Plan became
effective on the Initial Effective Date. The Amended and Restated 2006 Stock
Incentive Plan (the “Plan”) was approved by the Board on December 12, 2013 and
shall become effective on the Amended Effective Date. No Awards shall be granted
under the Plan after the completion of seven (7) years from the Amended
Effective Date, but Awards previously granted may extend beyond that date.
(d)    Amendment of Plan. Except as set forth in Sections 5(g) and 6(f), the
Board may amend, suspend or terminate the Plan or any portion thereof at any
time; provided that (i) to the extent required by Section 162(m), no Award
granted to a Participant that is intended to comply with Section 162(m) after
the date of such amendment shall become exercisable, realizable or vested, as
applicable to such Award, unless and until such amendment shall have been
approved by the Company’s stockholders if required by Section 162(m) (including
the vote required under Section 162(m)); (ii) no amendment that would require
stockholder approval under the rules of NASDAQ may be made effective unless and
until such amendment shall have been approved by the Company’s stockholders; and
(iii) if NASDAQ amends its corporate governance rules so that such rules no
longer require stockholder approval of “material revisions” to equity
compensation plans, then, from and after the effective date of such amendment to
the NASDAQ rules, no amendment to the Plan (A) materially increasing the number
of shares authorized under the Plan (other than pursuant to Section 11), (B)
expanding the types of Awards that may be granted under the Plan, or (C)
materially expanding the class of participants eligible to participate in the
Plan shall

13



--------------------------------------------------------------------------------

 

be effective unless stockholder approval is obtained. In addition, if at any
time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval.
(e)    Provisions for Foreign Participants. The Board may modify Awards granted
to Participants who are foreign nationals or employed outside the United States
or establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters.
(f)    Section 409A.
(1)    It is the intent of the Company that any deferral of the receipt of the
payment of cash or the delivery of shares of Common Stock that the Board may
permit or require and Award that is granted that is subject to Section 409A of
the Code (“Section 409A”) comply with the requirements of Section 409A; provided
that no guaranty is made by the Company to Participants that Awards will so
comply.
(2)    The following provisions apply to each Award granted or outstanding under
this Plan that are intended to comply with (and not be exempt from) Section
409A: (i) each delivery of shares or cash under each such Award shall be treated
as a separate payment for purposes of Section 409A; (ii) notwithstanding
anything in the Award or in the Plan to the contrary, neither the Participant
nor the Company may accelerate or defer the delivery of the cash or shares under
the Award to a date other than those specified in the Award unless specifically
permitted or required by Section 409A; (iii) if a Participant becomes a
“specified employee” of the Company (within the meaning of Section 409A) and any
of the shares or cash to be delivered under each such Award may be delivered on
account of the Participant’s “separation from service” (within the meaning of
Section 409A), then any shares or cash that otherwise would have been delivered
within the six month period following the separation from service shall be
delivered on the date that is six months and one day following the separation
from service, with any remaining delivery of shares or cash to be made in
accordance with the terms of the Award.
(3)    Notwithstanding Section 13(f)(2)(iii), if a Participant was granted an
Award that is intended to comply with (and not be exempt from) Section 409A on
or before December 10, 2009, and the Participant becomes a “specified employee”
of the Company (within the meaning of Section 409A) and any of the shares or
cash to be delivered under each such Award may be delivered on account of the
Participant’s “separation from service” (within the meaning of Section 409A),
then instead of Section 13(f)(2)(iii) applying, any shares or cash that
otherwise would have been delivered within the six month period following the
separation from service shall be delivered on the later of (i) the date that is
six months and one day following the separation from service, or (ii) July 1,
2010, with any remaining delivery of shares or cash to be made in accordance
with the terms of the Award.
(g)    Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than such state.
Last update: December 12, 2013



14



--------------------------------------------------------------------------------

 

APPENDIX A
ANALOG DEVICES, INC.
AMENDED AND RESTATED
2006 STOCK INCENTIVE PLAN
ISRAELI SUB-PLAN


1.
GENERAL

1.1.    This Israeli Sub-plan (the “SUB-PLAN”) to the Analog Devices, Inc.
Amended and Restated 2006 Stock Incentive Plan (the “PLAN”) shall apply only to
Eligible Participants who are Employees, advisors or consultants of Analog
Devices (Israel) Ltd. The provisions specified hereunder apply only to persons
who are residents of the State of Israel or who are deemed to be residents of
the State of Israel for tax purposes, or are otherwise subject to taxation in
Israel with respect to Awards.
1.2.    This Sub-plan is effective with respect to Options and RSUs granted at
least 30 days after the this Sub-plan and the Plan are duly submitted to the ITA
in accordance with the provisions of Section 102. This Sub-plan shall comply
with Amendment no. 132 of the Israeli Tax Ordinance and all rules, regulations
and guidelines promulgated thereunder.
1.3.    The purpose of this Sub-Plan is to establish certain rules and
limitations applicable to Awards that may be granted under the Plan from time to
time, in compliance with Applicable Laws currently in force in the State of
Israel. Specifically, this Sub-Plan is made in order to conform the Plan to
Section 102, so as to enable the grant of Awards under the Plan to an Eligible
Participant. For the avoidance of doubt, this Sub-plan does not add to or modify
the Plan in any other respect if not specifically stated herein.
1.4.    The Plan and this Sub-Plan are complimentary to each other and shall be
deemed as one. The Plan and this Sub-Plan shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Sub-Plan and the Plan, the provisions of this Sub-Plan shall supersede and
govern; provided, however, that this Sub-Plan shall not be construed to grant
rights not consistent with the terms of the Plan, unless specifically set forth
herein.
1.5.    Any capitalized term not specifically defined in this Sub-plan shall be
construed according to the interpretation given to it in the Plan.
2.
DEFINITIONS

2.1.    “3(i) AWARD” means an Award granted pursuant to Section 3(i) of the
Ordinance to any person who is a Non-Employee.
2.2.    “102 AWARD” means any Award granted to Employees pursuant to Section 102
of the Ordinance.
2.3.    “102 CAPITAL GAINS TRACK GRANT” means a 102 Trustee Grant elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) and 102(b)(3) of the
Ordinance.
2.4.    “102 ORDINARY INCOME TRACK GRANT” means a 102 Trustee Grant elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.
2.5.    “102 TRUSTEE GRANT” means an Award granted pursuant to Section 102(b) of
the Ordinance (includes both 102 Capital Gains Track Grants and 102 Ordinary
Income Track Grants) held in trust by a Trustee for the benefit of the Employee.

A-1

--------------------------------------------------------------------------------

 

2.6.    “AFFILIATE” means any “employing company” within the meaning of Section
102(a) of the Ordinance.
2.7.    “AWARD” solely for purposes of this Sub-Plan, means an Option or RSU
granted pursuant to the terms and conditions of the Plan and this Sub-Plan.
2.8.    “AWARD AGREEMENT” means the stock option agreement between the Company
and an optionee that sets out the terms and conditions of an Option and/or the
RSU award agreement between the Company and an Employee that sets out the terms
and conditions of an RSU.
2.9.    “CONTROLLING SHAREHOLDER” shall have the meaning ascribed to it in
Section 32(9) of the Ordinance, as may be amended from time to time, but which
is, as of the date of this Sub-Plan, as follows: an employee who prior to the
grant of any Award or as a result of such grant, holds or would hold, directly
or indirectly, in his name or with a relative (as defined in section 76(d) of
the ITO) (i) at least 10% of the outstanding shares of the Company; (ii) at
least 10% of the voting power of the Company; (iii) the right to hold or
purchase at least 10% of the outstanding equity or voting power of the Company;
(iv) the right to obtain at least 10% of the profit of the Company; or (v) the
right to appoint a director of the Company.
2.10.    “EMPLOYEE” means a person who is employed by the Company or its
Affiliates, including an individual who is serving as a director or an office
holder, but excluding any employee who is deemed to be a Controlling Shareholder
before a grant or immediately thereafter.
2.11.    “ISRAELI FAIR MARKET VALUE” means, with respect to 102 Capital Gains
Track Grants only, for the sole purpose of determining tax liability pursuant to
Section 102(b)(3) of the Ordinance, if on grant date the Company’s Common Stock
is listed on any established stock exchange or a national market system or if
the Company’s Common Stock will be registered for trading within ninety (90)
days following the grant date, the fair market value of the Common Stock at the
grant date shall be determined in accordance with the average value of the
Company’s Common Stock on the thirty (30) trading days preceding the grant date
or on the thirty (30) trading days following the date of registration for
trading, as the case may be.
2.12.    “ITA” means the Israeli Tax Authority.
2.13.    “NON-EMPLOYEE” means a consultant, adviser, service provider,
Controlling Shareholder or any other person who is not an Employee.
2.14.    “NON-TRUSTEE GRANT” means an Award granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a Trustee.
2.15.    “OPTION” means an option to purchase Common Stock of the Company
pursuant to the Plan.
2.16.    “ORDINANCE” means the 1961 Israeli Income Tax Ordinance [New Version]
1961 as now in effect or as hereafter amended.
2.17.    “SECTION 102” means section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated there under as now in effect or as
hereafter amended.
2.18.    “TRUSTEE” means any individual or entity appointed by the Company to
serve as a trustee and approved by the ITA, all in accordance with the
provisions of Section 102(a) of the Ordinance.
3.
ISSUANCE OF AWARDS

3.1.    The persons eligible for participation in the Plan shall include any
Employees and/or Non-Employees of the Company or of any Affiliate; provided,
however, that (i) Employees may only be granted 102

A-2

--------------------------------------------------------------------------------

 

Awards; and (ii) Non-Employees and/or Controlling Shareholders may only be
granted 3(i) Awards (Employees and Non-Employees together, “ELIGIBLE
PARTICIPANTS”).
3.2.    The Company may designate Awards granted to Employees pursuant to
Section 102 as 102 Trustee Grants or Non-Trustee Grants.
3.3.    102 Trustee Grants shall be made under this Sub-plan adopted by the
Board, and shall be conditioned upon the filing of this Sub-plan with the ITA
and the provisions of Section 102.
3.4.    102 Trustee Grants may either be classified as 102 Capital Gain Track
Grants or 102 Ordinary Income Track Grants.
3.5.    No 102 Trustee Grants may be made under this Sub-plan to any Eligible
Participant, unless and until the Company’s election of the type of 102 Trustee
Grants as 102 Capital Gains Track Grants or 102 Ordinary Income Track Grants
(the “ELECTION”), is appropriately filed with the ITA. Such Election shall
become effective on the first grant date of a 102 Trustee Grant under this
Sub-plan and shall remain in effect until the end of the year following the year
during which the Company first made 102 Trustee Grants. Once the Company has
filed such an Election, it may change the type of 102 Trustee Grant that it
chooses to make only after the lapse of at least 12 months from the end of the
calendar year in which the first grant was made in accordance with the previous
Election, and in accordance with Section 102 of the Ordinance. The Election
shall obligate the Company to grant only the type of 102 Trustee Grants it has
elected, and shall apply to all 102 Trustee Grants during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Non-Trustee Grants simultaneously.
3.6.    All 102 Trustee Grants must be held in trust by a Trustee, as described
in section 4 below.
3.7.    In the case the requirements for 102 Trustee Grants are not met, then
the 102 Trustee Grants shall be regarded as Non-Trustee Grants, all in
accordance with the provisions of Section 102.
3.8.    For the avoidance of doubt, the designation of 102 Trustee Grants and
Non-Trustee Grants shall be subject to the terms and conditions set forth in
Section 102.
4.
TRUSTEE

4.1.    102 Trustee Grants under this Sub-plan and/or any Common Stock allocated
or issued upon exercise or vesting of such 102 Trustee Grants and/or other
Common Stock received subsequently following any realization of rights,
including bonus shares, shall be allocated or issued to the Trustee and held for
the benefit of the Employee for such period of time as required by Section 102
(the “HOLDING PERIOD”), unless the ITA approves otherwise in writing. If such an
Award is exercised or vests after the Holding Period ends, the Common Stock
issued upon such exercise or vesting shall, at the election of the Eligible
Participant, either (i) be issued in the name of the Trustee; or (ii) be
transferred to the Eligible Participant directly, provided that the Eligible
Participant first complies with all applicable provisions of the Plan and this
Sub-plan including but not limited to payment of tax.
4.2.    After termination of the Holding Period, the Trustee may release the
Award and any Common Stock issued with respect to the Award, provided that (i)
the Trustee has received an acknowledgement from the ITA that the Employee has
paid any applicable tax due pursuant to the Ordinance or (ii) the Trustee and/or
the Company or the Affiliate withholds any applicable tax due pursuant to the
Ordinance. Notwithstanding anything to the contrary, the Trustee shall not
release any Common Stock allocated or issued upon exercise or vesting of 102
Trustee Grants prior to the full payment of the Employee’s tax liabilities
arising from 102 Trustee Grants and/or any Common Stock allocated or issued upon
exercise or vesting of such Awards.
4.3.    Upon receipt of 102 Trustee Grants, the Eligible Participant will sign
an undertaking to release the Trustee from any liability in respect of any
action or decision duly taken and bona fide executed in relation with this
Sub-plan, or any 102 Trustee Grant or Common Stock granted to him thereunder.

A-3

--------------------------------------------------------------------------------

 

4.4.    With respect to any 102 Trustee Grant, subject to the provisions of
Section 102, an Eligible Participant shall not sell or release from trust any
Common Stock received upon the exercise or vesting of a 102 Trustee Grant and/or
any Common Stock received subsequently following any realization of rights,
including without limitation, bonus shares, until the lapse of the Holding
Period required under Section 102 of the Ordinance. Notwithstanding the above,
if any such sale or release occurs during the Holding Period, the sanctions
under Section 102 of the Ordinance and under any rules or regulation or orders
or procedures promulgated thereunder shall apply to and shall be borne by such
Eligible Participant.
4.5.    With respect to 102 Capital Gain Track Grants, to the extent that the
Common Stock is listed on any established stock exchange or a national market
system, the provisions of Section 102(b)(3) of the Ordinance will apply with
respect to the Israeli tax rate applicable to such Awards (including Options
with an exercise price that is lower than the Israeli Fair Market Value of the
Common Stock on the grant date).
4.6.    To avoid doubt, and not withstanding any discretion or provision in the
Plan to the contrary: (a) no Award granted as a 102 Trustee Grant may be settled
for cash payment or any other form of consideration, unless and to the extent
permitted under Section 102 or as expressly authorized by the ITA; (b) no Option
qualifying as a 102 Trustee Grant shall be exercisable by the surrender of
Common Stock, notwithstanding Section 5(f) of the Plan, and (c) RSUs granted
pursuant to the Plan shall only be settled in Common Stock, notwithstanding
Section 8(b) of the Plan.
4.7.    In the event a stock dividend is declared and/or additional rights are
granted with respect to Common Stock which derives from Awards granted as 102
Trustee Grants, such stock dividend and/or rights shall also be deposited with
the Trustee and will be subject to the provisions of this section 4, and the
Holding Period for such Common Stock and/or rights shall be measured from the
commencement of the Holding Period for the Award with respect to which the stock
dividend was declared and/or rights granted. In the event of a cash dividend on
Common Stock, the Trustee shall transfer the dividend proceeds to the Eligible
Participant after the deduction of taxes and mandatory payments in compliance
with applicable withholding requirements, and subject to any other requirements
imposed by the ITA.
5.
THE AWARDS

5.1.    The terms and conditions upon which the Awards shall be issued,
exercised, and vest shall be as specified in the Award Agreement to be executed
pursuant to the Plan and to this Sub-plan. Each Award Agreement shall state,
inter alia, the number of Common Stock to which the Award relates, the vesting
provisions, and for Options, the exercise price. The Award Agreement shall also
indicate whether the grant is a 102 Trustee Grant, a Non-Trustee Grant, or a
3(i) Award; and if the grant is a 102 Trustee Grant, whether it is a 102 Capital
Gains Track Grant or a 102 Ordinary Income Track Grant.
5.2.    Each 102 Trustee Grant will be deemed granted on the date stated in the
Award Agreement, provided that (i) the Company will provide notice to the
Trustee of the Award; and (ii) the Eligible Participant will sign all documents
required.
6.
EXERCISE OF OPTIONS

6.1.    Options shall be exercised by the optionee by giving notice to the
Company and/or to any third party designated by the Company (the
“REPRESENTATIVE”), in such form and method as may be determined by the Company
and, when applicable, by the Trustee, in accordance with the requirements of
Section 102, which exercise shall be effective upon receipt of such notice by
the Company and/or the Representative and the payment of the exercise price for
the number of Common Stock with respect to which the option is being exercised,
at the Company’s or the Representative’s principal office. The notice shall
specify the number of Common Stock with respect to which the option is being
exercised.

A-4

--------------------------------------------------------------------------------

 

7.
ASSIGNABILITY AND SALE OF AWARDS

7.1.    Notwithstanding any other provision of the Plan, no Award or any right
with respect thereto, purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the
Eligible Participant each and all of such rights to purchase or receive Common
Stock hereunder shall be exercisable only by the Eligible Participant or shall
vest only to the Eligible Participant.
Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.
7.2.    As long as Awards or Common Stock purchased or acquired pursuant thereto
are held by the Trustee on behalf of the Eligible Participant, all rights of the
Eligible Participant over the Common Stock are personal, and cannot be
transferred, assigned, pledged or mortgaged, by the Eligible Participant or by
the Trustee, other than by will or laws of descent and distribution.
8.
INTEGRATION OF SECTION 102

8.1.    With regard to 102 Trustee Grants, the provisions of the Plan, this
Sub-plan and/or the Award Agreement shall be subject to the provisions of
Section 102 and the any written confirmation issued by the ITA with respect to
this Plan and/or the Sub-plan (the “WRITTEN APPROVAL”), and the said provisions
of any Written Approval shall be deemed an integral part of the Plan, the
Sub-plan, and the Award Agreement.
8.2.    Any provision of Section 102 and/or any Written Approval which are
necessary in order to receive and/or to maintain any tax benefit pursuant to
Section 102, which is not expressly specified in the Plan or the Sub-plan or the
Award Agreement, shall be considered binding upon the Company and the Eligible
Participants.
8.3.    The Eligible Participant agrees to execute any and all documents that
the Company, the Affiliates, or the Trustee may reasonably determine to be
necessary in order to comply with the provision of any applicable law, and
particularly Section 102.
9.
TAX CONSEQUENCES

9.1.    Any tax consequences arising from the grant, exercise, or vesting of any
Award, from the payment for Common Stock covered thereby or from any other event
or act (of the Company, and/or its Affiliates, and the Trustee or the Eligible
Participant), hereunder, shall be borne solely by the Eligible Participant. The
Company and/or its Affiliates, and/or the Trustee shall withhold taxes according
to the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source, any may make any provisions and take such steps as
they may deem necessary or appropriate to meet the withholding requirements,
including, but not limited to: (i) withholding from the Eligible Participant’s
wages or other cash compensation paid to the Eligible Participant by the Company
or the Affiliates; (ii) withholding otherwise deliverable Common Stock having a
value equal to the minimum amount statutorily required to be withheld; or (iii)
selling a sufficient number of such Common Stock otherwise deliverable to the
Eligible Participant through such means as the Trustee may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Eligible Participant’s behalf pursuant to the
Eligible Participant’s authorization), to the extent permitted by law or
pursuant to the approval of the ITA. In addition, the Eligible Participant will
be required to pay any amount, including penalties, that exceeds the tax to be
withheld and transferred to the ITA, pursuant to applicable law, regulation and
rules. Furthermore, the Eligible Participant shall agree to indemnify the
Company and/or its Affiliates and/or the Trustee and hold them harmless against
and from any and all liability for any such tax or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Eligible
Participant. The Company, the Affiliate and/or the Trustee shall not be required
to release any Awards and or Common Stock to an Eligible Participant until all
required taxes have been withheld.

A-5

--------------------------------------------------------------------------------

 

9.2.    The Company and/or, when applicable, the Trustee shall not be required
to release any share certificate to an Eligible Participant until all required
payments have been fully made.
9.3.    For avoidance of doubt, there is no assurance that all of the Awards
granted pursuant to Section 102 of the Ordinance shall be eligible for the tax
benefits afforded by Section 102 of the Ordinance.
9.4.    Following the grant of Awards under this Sub-plan and in any case in
with the Eligible Participant shall cease to be considered an “Israeli Resident”
as this term is defined in the Ordinance, the Company, an Affiliate, and/or the
Trustee may, if and to the extent the Ordinance and/or Rules promulgated
thereunder shall impose an obligation on them, withhold all applicable taxes
from the Eligible Participant, remit the amount withheld to the ITA, and report
to such Eligible Participant the amount so withheld and paid.
9.5.    With respect to Non-Trustee Grants, if the Eligible Participant ceases
to be employed by the Company, or otherwise if so requested by the Company or
the Affiliate, the Eligible Participant shall extend to the Company or to the
Affiliate a security or guarantee for the payment of tax due at the time of sale
of Common Stock to the satisfaction of the Company or the Affiliate, all in
accordance with the provisions of Section 102 of the Ordinance and the Rules.
10.
GOVERNING LAW AND JURISDICTION

10.1.    Notwithstanding any other provision of the Plan, with respect to
Eligible Participants subject to this Sub-plan, the Plan and all instruments
issued there under or in connection therewith shall be governed by, and
interpreted in accordance with, the laws of the State of Israel applicable to
contracts made and to be performed therein.
* * * * *

A-6

--------------------------------------------------------------------------------

 

APPENDIX B
RULES OF THE ANALOG DEVICES, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
FOR PARTICIPANTS IN FRANCE
I.
GENERAL

1.
Introduction

The Board of Directors of Analog Devices, Inc. (the “Company”) has established
the Amended and Restated 2006 Stock Incentive Plan (the “U.S. Plan”) for the
benefit of certain employees of the Company and its Subsidiaries, including its
Subsidiaries in France (the “French Subsidiaries”) of which the Company holds
directly or indirectly at least 10% of the share capital.
Sections 3 and 13 (e) of the U.S. Plan authorize the Board of Directors and a
Committee as appointed by the Board of Directors (the “Committee”) to establish,
amend, and rescind any rules and regulations relating to the U.S. Plan and to
make all other determinations that may be necessary or advisable for the
administration of the U.S. Plan. Pursuant to the foregoing authority, the
Committee, therefore, intends to establish a sub-plan of the U.S. Plan for the
purpose of granting stock options which qualify for the favorable tax and social
security treatment in France applicable to options granted under the Sections L.
225-177 to L. 225-186-1 of the French Commercial Code, as amended
(“French-qualified Options”), and restricted stock units which qualify for the
favorable tax and social security treatment in France applicable to shares
granted for no consideration under Sections L. 225-197-1 to L. 225-197-6 of the
French Commercial Code, as amended (“French-qualified Restricted Stock Units”),
to qualifying participants in France who are resident in France for French tax
purposes and/or subject to the French social security regime (“French
Participants”).
The terms of the U.S. Plan as attached hereto, shall, subject to the limitations
set forth in the following rules, constitute the Rules of the Analog Devices,
Inc. Amended and Restated 2006 Stock Incentive Plan for Participants in France
(the “French Plan”).
Under the French Plan, the French Participants will be granted only
French-qualified Options and French-qualified Restricted Stock Units as defined
below under Section I.2.
2.
Definitions

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set forth below shall have the following
meanings:
(a)    The term “Closed Period” shall mean the specific periods as set forth in
Section L. 225-177 of the French Commercial Code, as amended, during which
French-qualified Options cannot be granted as described in Section II.1 below,
including:
(i)
twenty (20) trading days following the issuance of a coupon granting the right
to receive dividends or to purchase Shares of the Company;

(ii)
ten (10) quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company;
or

(iii)
any period during which the corporate management of the Company (i.e., those
involved in the governance of the Company, such as the Board, Committee,
supervisory directorate, etc.) possess confidential information which could, if
disclosed to the public, significantly impact the trading price of the Shares,
until ten (10) quotation days after the day such information is disclosed to the
public.


B-1

--------------------------------------------------------------------------------

 

The term “Closed Period” shall mean the periods set out in (i) and (ii) only for
the sale or transfer of Shares acquired at vesting of the French-qualified
Restricted Stock Units as described in Section III.1(b) below. If French law or
regulations are amended after adoption of the French Plan to modify the
definition and/or applicability of the Closed Periods to French-qualified
Options and/or French-qualified Restricted Stock Units, such amendments shall
become applicable to any French-qualified Options and French-qualified
Restricted Stock Units granted under this French Plan, to the extent permitted
or required under French law.
For French-qualified Options only, if the Company grants options on a date
during an applicable Closed Period, the Grant Date for French Participants shall
be the first date following the expiration of the Closed Period, provided such
date is not prohibited under the U.S. Plan rules.
(b)    The term “Exercise Price” shall be the price to purchase each Share.
(c)    The term “Disability” shall mean a disability as determined in categories
2 and 3 under Section L. 341-4 of the French Social Security Code, as amended,
and subject to the fulfillment of related conditions and the applicable Award
Agreement. To the extent a French Participant’s disability meets the
requirements as defined in the applicable Award Agreement and not the
requirements of Disability set forth herein, the French Participant may not be
entitled to the favorable tax and social security treatment under the French
Plan.
(d)    The term “Forced Retirement” shall mean forced retirement as determined
under Section L. 1237-5 of the French Labor Code, as amended, and subject to the
fulfillment of related conditions.
(e)    The term “Grant Date” shall mean the date on which the Committee both (i)
designates the French Participants, and (ii) specifies the terms and conditions
of the French-qualified Options or French-qualified Restricted Stock Units, such
as the number of Shares subject to the French-qualified Options or
French-qualified Restricted Stock Units, the conditions for vesting of the
French-qualified Options or French-qualified Restricted Stock Units, the
conditions for exercising the French-qualified Options and any restrictions on
the sale of Shares subject to the French-qualified Options or French-qualified
Restricted Stock Units.
(f)    The term “Options” shall, in addition to the meaning set forth in the
U.S. Plan under Section 5(a), include the following:
(i)
purchase options, which are rights to acquire Shares repurchased by the Company
prior to the date on which the Options become exercisable; or

(ii)
subscription options, which are rights to subscribe newly-issued Shares.

(g)    The term “Restricted Stock Unit” shall mean, in addition to the meaning
set forth under Section 8(a) in the U.S. Plan, a promise by the Company to issue
to the French Participant, at a future date, at no cash consideration, a Share
for each unit granted to a French Participant, provided that any conditions
established by the Committee for the vesting restrictions with respect to such
unit have been satisfied and for which any dividend and voting rights attach
only upon the issuance of Shares.
(h)    The term “Vesting Date” shall mean the relevant date on which Restricted
Stock Units are vested, as specified by the Committee, and the French
Participants are entitled to receive the Shares underlying the Restricted Stock
Units for no cash consideration.
3.
Eligibility

Notwithstanding any other term of this French Plan, French-qualified Options and
French-Qualified Restricted Stock Units may be granted only to employees or
corporate directors of the French Subsidiaries who hold less than ten percent
(10%) of the outstanding Shares of the Company and who otherwise satisfy the
eligibility conditions of Section 2 of the U.S. Plan.

B-2

--------------------------------------------------------------------------------

 

Subject to the paragraph below, any French Participant who, on the Grant Date of
the Option and/or Restricted Stock Unit, and to the extent required under French
law, is employed under the terms and conditions of an employment contract
(“contrat de travail”) by a French Subsidiary or who is a corporate officer of a
French Subsidiary shall be eligible to receive, at the discretion of the
Committee, French-qualified Options and/or French-qualified Restricted Stock
Units under this French Plan, provided he or she also satisfies the eligibility
conditions of Section 2 of the U.S. Plan.
French-qualified Options and French-qualified Restricted Stock Units may not be
issued to corporate executives of French Subsidiaries, other than the managing
directors (Président du Conseil d’Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, Gérant de Sociétés par actions) unless
the corporate executive is an employee of a French Subsidiary, as defined by
French law.
4.
Employment Rights

The adoption of this French Plan shall not confer upon the French Participant,
or any employees of a French entity, any employment rights and shall not be
construed as a part of any employment contracts that a French Subsidiary has
with its employees.
5.
Delivery of Shares Only

Only Shares and not cash payments may be delivered to any French Grantee as a
result of the French-qualified Options and French-qualified Restricted Stock
Units granted under this French Plan.
6.
Non-Transferability

Notwithstanding any provision in the U.S. Plan to the contrary and, except in
the case of death, French-qualified Options and French-qualified Restricted
Stock Units cannot be transferred to any third party. In addition, during the
lifetime of the French Participant, the French-qualified Options are exercisable
only by the French Participant, subject to Sections II.3(c) and II.4 below. The
Shares underlying the French-qualified Restricted Stock Units may not be
transferred to any third party and shall be issued only to the French
Participant during his or her lifetime, subject to Sections III.1(a) and III.3
below.
7.
Disqualification of French-qualified Options and French-qualified Restricted
Stock Units

In the event changes are made to the terms and conditions of the
French-qualified Options and/or French-qualified Restricted Stock Units due to
any requirements under the applicable laws, or by decision of the Company’s
shareholders, the Board or the Committee, the Options and/or Restricted Stock
Units may no longer qualify as French-qualified Options and French-qualified
Restricted Stock Units.
If the Options and/or Restricted Stock Units no longer qualify as
French-qualified Options and/or French-qualified Restricted Stock Units, the
Committee may, in its sole discretion, determine to lift, shorten or terminate
certain restrictions applicable to the vesting or exercisability of the Options,
the vesting of the Restricted Stock Units or to the sale of the Shares
underlying the Options and/or Restricted Stock Units which have been imposed
under this French Plan or in the applicable Award Agreement delivered to the
French Participant in order to achieve the favorable tax and social security
treatment applicable to French-qualified Options and/or French-qualified
Restricted Stock Units. Should the awards no longer be qualified the French
Participant shall be liable to French tax and social security to the extent
permissible under French law.
8.
Amendments

Subject to the terms of the U.S. Plan, the Board or Committee reserves the right
to amend or terminate the French Plan at any time.

B-3

--------------------------------------------------------------------------------

 

II.
FRENCH-QUALIFIED OPTIONS

1.
Closed Period

French-qualified Options may not be granted during a Closed Period to the extent
such Closed Periods are applicable to French-qualified Options granted by the
Company. If the Company grants options on a date during an applicable Closed
Period, the Grant Date for French Participants shall be the first date following
the expiration of the Closed Period, provided such date is not prohibited under
the U.S. Plan rules.
2.
Conditions of the French-qualified Options

(a)    The Exercise Price and number of underlying Shares shall not be modified
after the Grant Date, except as provided in Sections II.5 of this French Plan,
or as otherwise authorized by French law. Any other modification permitted under
the U.S. Plan may result in the Option no longer qualifying as a
French-qualified Option.
(b)    The French-qualified Options will vest and become exercisable pursuant to
the terms and conditions set forth in the U.S. Plan, this French Plan, and the
applicable Award Agreement delivered to each French Participant.
(c)    The Exercise Price per Share payable pursuant to French-qualified Options
granted under this French Plan shall be fixed by the Committee on the Grant
Date. In no event shall the Exercise Price be less than the greatest of:
(i)
with respect to purchase stock options: the higher of either 80% of the average
of the closing price of the Shares during the 20 days of quotation immediately
preceding the Grant Date or 80% of the average of the purchase price paid for
such Shares by the Company;

(ii)
with respect to subscription stock options: 80% of the average of the closing
price of such Shares during the 20 days of quotation immediately preceding the
Grant Date; and

(iii)
100% of the Fair Market Value per Share as defined under the U.S. Plan, as
determined on the Grant Date.

3.
Exercise of a French-qualified Option

(a)    At the time a French-qualified Option is effectively granted, the
Committee shall fix the period within which the French-qualified Option vests
and may be exercised and shall determine any conditions that must be satisfied
before the French-qualified Option may be exercised. Specifically, the Committee
may provide for a restriction period measured from the Grant Date, for the
vesting or the exercise of a French-qualified Option, or for the sale of Shares
acquired pursuant to the exercise of a French-qualified Option, designed to
obtain the favorable tax and social security treatment pursuant to Section 163
bis C of the French Tax Code, as amended. Such restriction period for the
vesting or the exercise of a French-qualified Option or the sale of Shares shall
be set forth in the applicable Award Agreement. The holding period of the Shares
acquired upon exercise of a French-qualified Option shall not exceed three (3)
years as from the exercise date of a French-qualified Option, or such other
period as may be required to comply with French law.
(b)    Upon exercise of a French-qualified Option, the full Exercise Price and
any required withholding tax or social security contributions, if any, shall be
paid by the French Participant as set forth in the applicable Award Agreement.
Under a cashless exercise program, the French Participant may give irrevocable
instructions to a stockbroker to properly deliver the Exercise Price to the
Company. No delivery, surrender or attestation to the ownership of previously
owned Shares may be used to pay the Exercise Price.

B-4

--------------------------------------------------------------------------------

 

(c)    In the event of the death of a French Participant, his or her
French-qualified Options shall thereafter be immediately vested and exercisable
in full under the conditions set forth by Section II.4 of this French Plan.
(d)    If a French Participant is terminated or ceases to provide services to
the Company or a French Subsidiary, his or her French-qualified Options will be
exercisable according to the provisions of the Award Agreement.
(e)    If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary by reason of Disability (as defined in this
French Plan), his or her French-qualified Options may benefit from the favorable
tax and social security treatment, even if the date of sale of the Shares
subject to the French-qualified Options occurs prior to the expiration of the
minimum holding period of the Shares, as provided for by Section 163 bis C of
the French Tax Code, as amended.
(f)    If a French Participant ceases to be employed by the Company or a French
Subsidiary by reason of his or her Forced Retirement (as defined in this French
Plan) or dismissal as defined by Section 91-ter of Exhibit II to the French Tax
Code, as amended, and as construed by the French tax circulars and subject to
the fulfillment of related conditions, his or her French-qualified Options may
benefit from favorable tax and social security treatment, irrespective of the
date of sale of the Shares, provided the exercise of the French-qualified
Options was authorized under the applicable Award Agreement prior to the time of
Forced Retirement or dismissal and the French-qualified Options were exercised
at least three (3) months prior to the effective date of the Forced Retirement
or at least three (3) months prior to the sending of the letter of dismissal to
the French Participant as defined by French law and as construed by French tax
and social security guidelines and court decisions of French Labor Courts.
(g)    The Shares acquired upon exercise of a French-qualified Option shall be
fully owned by the French Participant and recorded in an account in his or her
name and must be held with the Company or a broker or in such manner as the
Company may otherwise determine to ensure compliance with French laws including
any necessary holding periods.
To the extent and as long as applicable to French-qualified Options granted by
the Company, a specific holding period for the Shares or a restriction on
exercise of the Options shall be imposed in the Award Agreement for any French
Participant who qualifies as a managing director of the Company.
4.
Death

In the event of the death of a French Participant while he or she is actively
employed, all French-qualified Options shall become immediately vested and
exercisable and may be exercised in full by the French Participant’s heirs or
the legal representative of his or her estate for the six (6) month period
following the date of the French Participant’s death or such other period as may
be required to comply with French law. In the event of the death of a French
Participant after termination of active employment, the treatment of
French-qualified Options will be as set forth in the Award Agreement. Any
French-qualified Option that remains unexercised shall expire six (6) months
following the date of the French Participant’s death or after expiration of such
other period as may be required to comply with French law. The six (6) month
exercise period (or such other period as may be required to comply with French
law) will apply without regard to the term of the French-qualified Option as
described in Section II.6 of this French Plan.
5.
Adjustments – Change in Control

Adjustments of French-qualified Options issued hereunder shall be made to
preclude the dilution or enlargement of benefits under the French-qualified
Option only in the event of the transactions by the Company listed under Section
L. 225-181 of the French Commercial Code, as amended, and in case of a
repurchase of Shares by the Company at a price which is higher than the stock
quotation price in the open market, and according to the provisions of Section
L. 228-99 of the French Commercial Code, as amended, as well as according to
specific

B-5

--------------------------------------------------------------------------------

 

decrees. In the event of an adjustment other than as described above, the
Options may no longer qualify for favorable tax and social security treatment
under French law.
Nevertheless, the Board or the Committee, at its discretion, may decide to make
adjustments in the case of a transaction as described in Sections 5(i) and 11 of
the U.S. Plan, for which adjustments may not be authorized under French law, in
which case, the Options may no longer qualify as French-qualified awards and the
favorable tax and social security treatment may be lost.
6.
Term of Option

French-qualified Options granted pursuant to this French Plan will expire no
later than nine and a half (9 1/2) years from the Grant Date, unless otherwise
specified in the applicable Award Agreement. The French-qualified Option term
will be extended only in the event of the death of a French Participant, but in
no event will any French-qualified Option be exercisable beyond nine (9) months
following the date of death of the French Participant or such other period as
may be required to comply with French law.
7.
Interpretation

In the event of any conflict between the provisions of this French Plan and the
U.S. Plan, the provisions of this French Plan shall control for any grants of
French-qualified Options made to French Participants.
It is intended that Options granted under this French Plan shall qualify for the
favorable tax and social security treatment applicable to stock options granted
under Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as
amended, and in accordance with the relevant provisions set forth by French tax
law and the French tax administration, but no undertaking is made by the Company
to maintain such status. The terms of this French Plan shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws and relevant guidelines published by French tax and
social security administrations and subject to the fulfillment of legal, tax and
reporting obligations.
III.
FRENCH-QUALIFIED RESTRICTED STOCK UNITS

1.
Conditions of the French-qualified Restricted Stock Units

(a)    Vesting of French-Qualified Restricted Stock Units
Notwithstanding any other provision of the U.S. Plan, French-qualified
Restricted Stock Units shall not vest and the Shares underlying the
French-qualified Restricted Stock Units shall not be delivered to the French
Participants prior to the expiration of a minimum two-year period as calculated
from the Grant Date, or such other period as is required to comply with the
minimum mandatory vesting period applicable to French-qualified Restricted Stock
Units under Section L. 225-197-1 of the French Commercial Code, as amended, or
the relevant sections of the French Tax Code or the French Social Security Code,
as amended to benefit from the favorable French restricted stock units regime.
However, notwithstanding the vesting requirements described above, in the event
of the death of a French Participant, all of his or her outstanding
French-qualified Restricted Stock Units shall become vested under the conditions
set forth in Section III.3 of this French Plan.
(b)    Holding of Shares
The sale or transfer of Shares issued pursuant to the French-qualified
Restricted Stock Units may not occur prior to the relevant anniversary of the
Vesting Date specified by the Committee and in no case prior to the expiration
of a minimum two-year period as calculated from the Vesting Date (or, if later,
the date on which the Shares underlying the French-qualified Restricted Stock
Units are issued to a French Participant), or such other period as is required
to comply with the minimum mandatory holding period applicable to
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, as amended, or the relevant sections of the French Tax Code or
the French Social Security Code, as amended, to benefit from the favorable tax

B-6

--------------------------------------------------------------------------------

 

and social security regime, even if the French Participant is no longer an
employee or corporate officer of an Affiliate or the Company.
In addition, the Shares issued pursuant to the French-qualified Restricted Stock
Units may not be sold or transferred during a Closed Period, so long as those
Closed Periods are applicable to Shares underlying French-qualified Restricted
Stock Units.
(c)    Corporate Officer Restriction
To the extent and as long as applicable to French-qualified Restricted Stock
Units granted by the Company, a specific holding period for the sale or transfer
of Shares shall be imposed in the applicable Restricted Stock Unit Agreement for
any French Participant who qualifies as a managing director of the Company.
(d)    French Participant’s Account
The Shares issued pursuant to the French-qualified Restricted Stock Units shall
be fully owned by the French Participant and recorded and held in an account in
his or her name with the Company or a broker or in such other manner as the
Company may determine in order to ensure compliance with French laws, including
any required holding periods.
2.
Adjustments – Change in Control

In the event of an adjustment due to a corporate transaction or event as set
forth in Section 11(c) of the U.S. Plan, the adjustment to the terms and
conditions of the French-qualified Restricted Stock Units or underlying Shares
shall be made in accordance with the U.S. Plan and pursuant to applicable French
legal and tax rules. Nevertheless, should the Board or Committee make
adjustments in the case of a transaction for which adjustments are not
authorized under French law, the Restricted Stock Units may no longer qualify as
French-qualified Restricted Stock Units.
3.
Death and Disability

In the event of the death of a French Participant, the French-qualified
Restricted Stock Units held by the French Participant at the time of death shall
become immediately transferable to the French Participant’s heirs. The Company
shall issue the underlying Shares to the French Participant’s heirs, at their
request, provided the heirs contact the Company within six (6) months following
the death of the French Participant or such other period as may be required to
comply with French law If the French Participant’s heirs do not request the
issuance of the Shares underlying the French-qualified Restricted Stock Units
within six (6) months following the French Participant’s death (or such other
period as may be required to comply with French law), the French-qualified
Restricted Stock Units will be forfeited.
If a French Participant dies or ceases to be employed by the Company or a French
Subsidiary or any Affiliate by reason of his or her Disability (as defined in
this French Plan), the French Participant’s heirs or the disabled French
Participant, as applicable, shall not be subject to the restrictions on the sale
or transfer of Shares set forth in Section III.1(b) of this French Plan.
4.
Interpretation

It is intended that Options granted under the French Plan shall qualify for the
favorable tax and social security treatment applicable to Options granted under
Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as amended,
and in accordance with the relevant provisions set forth by French tax law and
the French tax administration, but no undertaking is made to maintain such
status.
The terms of the French Plan shall be interpreted accordingly and in accordance
with the relevant provisions set forth by French tax and social security laws,
as well as the French tax and social security

B-7

--------------------------------------------------------------------------------

 

administrations and the relevant guidelines released by the French tax and
social security authorities and subject to the fulfillment of legal, tax and
reporting obligations.
In the event of any conflict between the provisions of the French Plan and the
U.S. Plan, the provisions of this French Plan shall control for any grants of
Options made thereunder to French Participants.
IV.
ADOPTION

The French Plan, as amended and restated, was adopted by the Committee on March
13, 2012 and became effective as of the same date.
* * * * *
  



B-8

--------------------------------------------------------------------------------

 

APPENDIX C
AUSTRALIAN ADDENDUM
1.
PURPOSE

This Addendum (the “Australian Addendum”) to the Analog Devices, Inc.
(“Company”) Amended and Restated 2006 Stock Incentive Plan (as amended) (“U.S.
Plan”) is adopted to set out rules which, together with those provisions of the
U.S. Plan which this Australian Addendum does not replace, will:
(a)    govern the operation of the Plan with respect to Australian resident
employees of the Company and its Australian Subsidiaries; and
(b)    provide for the Plan to comply with ASIC Class Order 03/184 (“Class
Order”), relevant provisions of the Corporations Act and ASIC Regulatory Guide
49.
2.
DEFINITIONS AND INTERPRETATION

Except as set out in this clause 2, capitalised terms used in this document have
the meaning ascribed to them in the U.S. Plan. If any conflict occurs between
the provisions of this Australian Addendum and the provisions of the U.S. Plan,
these provisions prevail.
For the purposes of this Australian Addendum:
ASIC means the Australian Securities and Investments Commission;
Associated Body Corporate means, as determined in accordance with the
Corporations Act, a body corporate:
(a)    that is a related body corporate of the Company;
(b)    that has voting power in the Company of not less than 20%; or
(c)    in which the Company has voting power of not less than 20%;
Australian Award means the award of an Option, Share, Restricted Stock Unit or
Dividend Equivalent under the terms of the Plan;
Australian Offerees means all persons to whom an offer of an Australian Award is
made in Australia under the Plan;
Australian Subsidiary means an Australian Associated Body Corporate;
Common Stock means the common stock of the Company;
Company means Analog Devices, Inc.;
Corporations Act means Corporations Act 2001 (Cth);
Dividend Equivalent means a right to receive a cash payment equal to the amount
of any dividends that the Company may declare on its Shares that may be granted
in connection with any award of Restricted Stock Units at the Company’s
discretion, in accordance with the U.S. Plan;
Offer means an offer received in Australia to acquire Shares, Options,
Restricted Stock Units or Dividend Equivalents under the terms of the Plan;

C-1

--------------------------------------------------------------------------------

 

Option means an option to acquire a Share;
Plan means the U.S. Plan as modified for implementation in Australia by this
Australian Addendum;
Share means a share of Common Stock; and
Restricted Stock Unit means an unfunded promise by the Company to deliver the
number of Shares underlying the Restricted Stock Unit following the lapse of
specified restrictions.
3.
FORM OF AWARDS

The Company may only grant Australian Awards under the Plan in Australia.
Options and Restricted Stock Units may be offered for no more than nominal
consideration (i.e. consideration of not more than one (1) cent per
Option/Restricted Stock Unit).
4.
AUSTRALIAN OFFEREES

The Company may extend an Offer only to Australian Offerees who at the time of
the Offer are full or part-time employees or directors of the Company or an
Associated Body Corporate.
5.
NO CONTRIBUTION OR TRUST

An Offer must not involve a contribution plan or any offer, issue or sale being
made through a trust.
6.
AUSTRALIAN OFFER DOCUMENT

6.1    Form of Offer
The Company shall make an Offer in Australia to participate in the Plan via a
written document (“Offer Document”) which must set out the terms of the Offer
and include or be accompanied by the following:
(a)    a summary or a copy of the Plan;
(b)    where only a summary of the Plan is provided, an undertaking that during
the period (“Offer Period”) in which an Australian Award may be issued or Shares
may be acquired through exercise of an Australian Award, the Company or its
Australian Subsidiary will, within a reasonable period of an Australian Offeree
so requesting, provide the offeree without charge with a copy of the Plan.
The Company must take reasonable steps to ensure that any Australian Offeree to
whom an Offer is made is given a copy of the Offer Document.
6.2    Australian Dollar Equivalent of Exercise and Issue Price
If the Offer requires the Australian Offeree to pay a purchase price to receive
the Australian Award granted under the Plan, the Offer Document must specify the
Australian dollar equivalent of the purchase price of the Australian Award as at
the date of the Offer.
For the offer of Options, the Offer Document must specify the Australian dollar
equivalent of the exercise price of the Options (“Exercise Price”) at the date
of the Offer.
For offers of Shares, the Offer Document must specify the Australian dollar
equivalent of the issue price of the Shares the subject of the Offer (“Issue
Price”) as at the date of the Offer.

C-2

--------------------------------------------------------------------------------

 

6.3    Updated Price Information
The Offer Document must include an undertaking that, and an explanation of the
way in which the Company or its Australian Subsidiary will (during the Offer
Period and within a reasonable period of an Australian Offeree so requesting),
make available to the Australian Offeree the following information:
(a)    the Australian dollar equivalent of the current market price of a share
of Common Stock as at the date of the Australian Offeree’s request;
(b)    in the case of the Options, the Australian dollar equivalent of the
Exercise Price, as at the date of the Australian Offeree’s request; and
(c)    in the case of Shares, if there is an Issue Price, the Australian dollar
equivalent of the Issue Price as at the date of the Australian Offeree’s
request.
For the purposes of this clause 6.3, the current market price of a share of
Common Stock shall be taken as the price published as the closing sales price
for such stock on the trading day preceding the date of the request, as traded
on the New York Stock Exchange. Please note that for Australian tax purposes,
market value is defined differently.
6.4    Exchange Rate for Australian Dollar Equivalent
For the purposes of clauses 6.2 and 6.3, the Australian dollar equivalent of the
Exercise Price, Issue Price and current market price of a share of Common Stock
are calculated by reference to the relevant exchange rate published by an
Australian bank no earlier than the business day before the day to which the
price relates.
6.5    General Advice Only
The Offer Document will include a statement to the effect that any advice given
by the Company or an Australian Subsidiary in connection with the Offer is
general advice only, and that Australian Offerees should consider obtaining
their own financial product advice from an independent person who is licensed by
ASIC to give such advice.
7.
RESTRICTION ON CAPITAL RAISING: 5% LIMIT

In the case where an Offer under the Plan may involve or result in the issue of
shares of Common Stock (including as a result of the exercise or upon the
vesting of any Australian Award), the number of shares of Common Stock that are
the subject of the Offer when aggregated with:
(a)    the number of shares of Common Stock in the same class which would be
issued were each outstanding offer with respect to shares of Common Stock, units
of shares of Common Stock and options to acquire unissued shares of Common
Stock, made under an employee share scheme, to be accepted or exercised (as the
case may be); and
(b)    the number of shares of Common Stock in the same class issued during the
previous five years under the Plan or any other employee share scheme extended
only to full or part time employees (including directors) of the Company and its
Associated Bodies Corporate;
disregarding any offer made, or option acquired or shares of Common Stock issued
by way of or as a result of:
(c)    an offer, to a person situated at the time of receipt of the offer
outside Australia; or
(d)    an offer that was an excluded offer or invitation within the meaning of
the Corporations Law as it stood prior to 13 March 2000; or

C-3

--------------------------------------------------------------------------------

 

(e)    an offer that did not need disclosure to investors because of section 708
of the Corporations Act;
(f)    an offer that did not require the giving of a Product Disclosure
Statement (within the meaning of the Corporations Act) because of section 1012D
of the Corporations Act;
(g)    an offer made under a disclosure document or a Product Disclosure
Statement,
must not exceed 5% of the total number of issued shares in that class of shares
of Common Stock as at the time of the offer.
8.
LOAN OR FINANCIAL ASSISTANCE

If the Company or an Associated Body Corporate offers an Australian Offeree any
loan or other financial assistance for the purpose of acquiring any financial
product to which the Offer relates, the Offer Document must disclose the
conditions, obligations and risks associated with such loan or financial
assistance.
9.
LODGEMENT OF OFFER DOCUMENT WITH ASIC

The Company shall lodge a copy of the Offer Document (which need not contain
details of the offer particular to the Australian Offeree such as the identity
or entitlement of the Australian Offeree) and each accompanying document to ASIC
not later than 7 days after the first provision of that material to an
Australian Offeree.
10.
COMPLIANCE WITH UNDERTAKINGS

The Company or an Australian Subsidiary shall comply with any undertaking
required to be made in the Offer Document by the Class Order, such as the
undertaking to provide pricing information on request.
* * * * *



C-4